Exhibit 10.2

 

SEPARATION AGREEMENT AND RELEASE OF CLAIMS

This Separation Agreement and Release of Claims (“Agreement”) is hereby made and
entered into by and between Michael Avon (“Mr. Avon”) and Millennial Media,
Inc., including any of its parent, subsidiary, affiliated and/or related
entities, and their directors, administrators, officers, employees, agents,
insurers, attorneys, representatives and assigns (“Millennial”) (collectively
referred to herein as “parties”).

 

WITNESSETH

WHEREAS, Mr. Avon is a current employee of Millennial, and such employment is
governed by the Amended and Restated Key Employee Agreement dated March 14, 2012
(“Employment Agreement”); and

 

WHEREAS, Mr. Avon has informed the company of his intention to end his
employment relationship with the Company as of the close of business on July 1,
2014 (the “Separation Date”) and the Company acknowledges that Mr. Avon’s
employment with the Company will cease at the close of business on the
Separation Date.

 

WHEREAS, the Parties wish to finally resolve all matters, if any, between them
as of the date of this Agreement, and have therefore agreed to the terms
hereinafter set forth:

 

NOW, THEREFORE, for and in consideration of the aforesaid promises and the
mutual promises hereinafter expressed in this Agreement, and other good and
valuable consideration, the adequacy and sufficiency of which are hereby
acknowledged, the parties do hereby agree as follows:

 

1.Bonus Payment.  Millennial shall pay Mr. Avon a one-time cash payment equal to
one-half (1/2) of his annual bonus calculated at one hundred percent (100%) of
target (“Cash Payment”).  The amount of the Cash Payment shall equal one hundred
and thirty-one thousand two hundred and fifty dollars ($131,250.00),  and shall
be paid minus normal and customary withholdings, on or before the Separation
Date.  Mr. Avon will not receive any additional compensation, severance or
benefits after the Separation Date, including but not limited to, any severance
pay or benefits set forth in the Employment Agreement.  Notwithstanding the
foregoing, Millennial shall pay to Mr. Avon all compensation and benefits that
have accrued and are payable through the Separation Date including, without
limitation, base salary and unused and accrued vacation time required pursuant
to Maryland law.    The parties agree that a qualifying event shall occur on the
Separation Date, for purposes of the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”), and that thereafter Mr. Avon will be eligible to elect
COBRA continuation coverage in accordance with applicable federal law.

 

2.Equity Awards.  

 

(a)It is the intent of the Parties that, for purposes of the Millennial Media,
Inc. 2006 Equity Incentive Plan and the Millennial Media, Inc. 2012 Equity
Incentive Plan (collectively, the “Equity Incentive Plans”), the provision of
services during the Consulting Agreement referenced in Paragraph 3, below
(“Consultancy”), shall constitute Continuous



 

--------------------------------------------------------------------------------

 

 

Service (as such term is defined in the Equity Incentive Plans), and that the
restricted stock units (“RSUs”) granted to Mr. Avon on September 11, 2012 shall
continue to vest during the term of the Consultancy.  Furthermore, the vesting
schedule of such RSUs that are unvested as of the Separation Date is hereby
modified such that fifty-percent (50%) of the remaining unvested RSUs as of the
Separation Date shall vest on the three (3) month anniversary of the
commencement of the Consultancy, and the remaining fifty-percent of such
unvested RSUs shall vest immediately at the end of the Consultancy. 

 

(b)The Parties further agree that the stock options granted to Mr. Avon on April
26, 2013, that are unvested after the Separation Date shall be considered
forfeited and cancelled as of the end of the Separation Date.  Furthermore,
Millennial acknowledges that any stock options that were granted to Mr. Avon
during the course of his employment that are vested as of the end of the
Separation Date shall remain exercisable for a period of one (1) year from the
Separation Date in accordance with the Employment Agreement.    

 

3.Consulting Agreement.  Commencing upon July 2, 2014, Mr. Avon shall become a
consultant to Millennial, providing consulting and advisory services to
Millennial (the “Consultancy”).  The Consultancy shall continue through December
31, 2014, unless further extended upon mutual agreement between Millennial and
Mr. Avon.

4.General Release by Mr. Avon.  Mr. Avon agrees for himself and his heirs,
executors, agents, successors, predecessors, personal representatives,
administrators, and assigns to release and forever discharge Millennial,
including any of its parents, subsidiaries, affiliated and/or related entities
or insurers, as well as their directors, administrators, officers, employees,
insurers, agents, representatives and assigns, from any and all administrative
claims, demands, actions, causes of action, statutory rights, duties, debts,
sums of money, lawsuits, contracts, agreements, controversies, promises, damages
(whether actual, punitive or exemplary or of some other nature or kind),
including without limitation, wages, benefits, back pay, front pay, and
emotional distress, obligations, responsibilities, liabilities (including
attorney’s fees and costs actually incurred), accounts, injunctions, judgments,
jury verdicts and any other relief of any kind whatsoever, whether known or
unknown, suspected or unsuspected.  Causes of action released include, but are
not limited to, breach of express or implied contract, covenant of good faith
and fair dealing, all claims for discrimination, harassment or retaliation, all
claims for violation of public policy, all claims for alleged unpaid bonuses,
wages or other amounts, and all claims arising under the following statutes:
Title VII of the Civil Rights Act of 1964, as amended, the Americans with
Disabilities Act, the Civil Rights Act of 1866, the Family and Medical Leave
Act, the Fair Labor Standards Act, Employee Retirement Income Security Act, the
Occupational Safety and Health Act, the National Labor Relations Act, the
Rehabilitation Act of 1973, Title 20 of the State Government Article of the
Maryland Code, the Maryland Flexible Leave Act, the Maryland Declaration of
Rights, the Maryland Equal Pay Act and all other federal, state and/or local
laws and/or common law claims relating to employment, benefits or otherwise
applicable to the relationship between Mr. Avon and Millennial.  This release
does not include any claim which, as a matter of law, cannot be released by
private agreement, or any claim arising from an alleged breach of any provision
of this Agreement by either party. 





2

--------------------------------------------------------------------------------

 

 

5.Age Discrimination Release Notification.  This Agreement includes a release of
all charges and claims under the ADEA and, therefore, pursuant to the
requirements of 29 U.S.C. §626(f), Mr. Avon acknowledges that he has been
advised:

(a)that this release includes all claims under the ADEA arising up to and
including the Effective Date but does not include claims that have not yet
occurred;

(b)to consult with an attorney and/or other advisor of his choosing concerning
his rights and obligations under this release;

(c)to fully consider this release before executing it; and

(d)that Mr. Avon has seven (7) days following his execution of this Agreement to
revoke the Agreement by delivering written notice to Ho Shin, General Counsel,
and this Agreement shall not be effective until the date upon which the
revocation period has expired, provided that Mr. Avon has not revoked the
Agreement during such period, which date shall be the eighth day after this
Agreement is executed by Mr. Avon.

Mr. Avon hereby acknowledges and agrees that he has been given twenty-one (21)
days to consider, execute and deliver this Agreement to the Company.  The
Parties recognize that Mr. Avon may elect to execute this Agreement prior to the
expiration of such period and Mr. Avon agrees that if he elects to do so such
election is knowing and voluntary and comes after full opportunity to consult
with an attorney.

6.Nondisparagement.  The Parties mutually agree not to engage in any
communications, written or oral, or cause or encourage others to make any such
communications, that defame or disparage the personal and/or business
reputations, practices or conduct of one another (collectively, “Disparaging
Behavior”).  The Parties further agree that any breach of this provision is a
material breach of this Agreement for which the nonbreaching party may
immediately seek legal, equitable, injunctive, monetary or any other appropriate
relief in a court of competent jurisdiction without the posting of a bond or any
guarantee.  Such relief shall include, but is not limited to, the recovery of
reasonable attorneys’ fees and costs incurred in successfully pursuing any claim
for a breach of this provision and any other economic, compensatory and/or
consequential damages caused by such breach.  Notwithstanding the terms of this
provision, the Parties shall respond truthfully in response to a subpoena or
court order.  The Company’s obligations under this Section 6 are limited to
Company representatives with knowledge of this provision; provided, that if a
Company representative without knowledge of this provision engages in any
Disparaging Behavior relating to Mr. Avon, the Company shall immediately advise
and cause such representative to cease such Disparaging Behavior.  In addition,
to the extent Company becomes aware of a former Millennial employee engaging in
Disparaging Behavior relating to Mr. Avon, and Millennial has a contractual
right to prevent such Disparaging Behavior, Company shall make good faith and
reasonable efforts to cause such former employee to cease such Disparaging
Behavior if in its discretion Millennial determines that such contract is being
breached.

 

7.General Release by Millennial.  Millennial agrees for itself and its
successors in interest to release Mr. Avon, including any of his agents,
representatives and assigns, from all claims of every kind (including without
limitation attorneys’ fees and costs), known or unknown,



3

--------------------------------------------------------------------------------

 

 

which Millennial has or may have had as of the date of this Agreement.  This
release does not include any claim which, as a matter of law, cannot be released
by private agreement, or any claim arising from an alleged breach of any
provision of this Agreement by either party.

8.References.  Millennial agrees that in response to inquiries from Mr. Avon’s
prospective employers it will adhere to its standard policy of confirming
position and dates of employment.  All such inquiries will be handled by the
Human Resources Department.

 

9.Nondisclosure and Developments Agreement.  Mr. Avon acknowledges and agrees
that he will continue to be bound by his Employee Nondisclosure and Developments
Agreement dated November 16, 2009 (“Employee NDA”), including without limitation
the covenants regarding noncompetition and nonsolicitation contained therein. 

 

10.Reasonableness of Restrictions.

 

(a)Mr. Avon agrees that he has read this entire Agreement and understands
it.  He further agrees that the restrictions set forth do not prevent him from
earning a living or pursuing his career.  He agrees that the restrictions set
forth are reasonable, proper, and necessitated by the Company’s legitimate
business interests.  He represents and agrees that he is entering into this
Agreement freely and with knowledge of its contents with the intent to be bound
by the Agreement and the restrictions contained in it.

(b)In the event that a court finds this Agreement, or any of its restrictions,
to be ambiguous, unenforceable, or invalid, he and Millennial agree that the
court shall read the Agreement as a whole and interpret the restriction(s) at
issue to be enforceable and valid to the maximum extent allowed by law.

(c)He agrees that any breach of this Agreement by him will cause irreparable
damage to the Company and that in the event of such breach the Company shall
have, in addition to any and all remedies of law, the right to an injunction,
specific performance or other equitable relief to prevent the violation of his
obligations hereunder.

 

11.Return of Property and Preservation of Documents. Mr. Avon agrees that he
will return all Millennial computer and other equipment that he is aware
of.  Mr. Avon further agrees that, if he becomes aware of additional equipment
and/or documents in his possession related to Millennial’s business on any
computer or other personal equipment or in hard copy, he will promptly notify
Millennial of this and will work with Millennial to return and/or preserve these
documents.  In addition, Mr. Avon agrees to reasonably cooperate with Millennial
as might be necessary to access any Millennial systems he used while employed by
the Company. Notwithstanding the foregoing, Mr. Avon may continue to use his
Company-issued Apple laptop computer during the Term of the Consulting
Agreement.  At the conclusion of the Consulting Agreement, Mr. Avon may purchase
such computer for one hundred dollars ($100), after the Company has had an
opportunity to preserve and clear such computer. 

 

12.No Admission.  The parties understand and agree that all alleged liability
between them is expressly denied, and that the present Agreement constitutes the
compromise of disputed claims.

 





4

--------------------------------------------------------------------------------

 

 

13.Binding Successors, Heirs, and Assigns.  This Agreement shall bind and enure
to the benefit of the parties’ successors, heirs, and assigns.

 

14.Medicare Representations and Indemnification.    Mr. Avon affirms and
warrants that he is not a Medicare beneficiary and is not currently receiving,
has not received in the past, is not eligible for, and has not applied for or
sought benefits from Medicare.  He agrees to indemnify and hold Millennial
harmless for any penalties or liability, including interest, that may be
asserted against Millennial pursuant to Section 111 of the Medicare, Medicaid,
and SCHIP Extension Act of 2007, 42 U.S.C. § 1395y(b)(8) as a result of the
payments and other benefits described in Section 1 of this Agreement.

 

15.Application of Section 409A.  It is intended that all of the benefits
provided under this Agreement satisfy, to the greatest extent possible, the
exemptions from the application of Section 409A of the Code and the regulations
and other guidance thereunder and any state law of similar effect (collectively,
“409A”) provided under Treasury Regulations Sections 1.409A-1(b)(4), and
1.409A-1(b)(9), and this Agreement will be construed to the greatest extent
possible as consistent with those provisions.  To the extent not so exempt, this
Agreement (and any definitions in this Agreement) will be construed in a manner
that complies with Section 409A, and incorporates by reference all required
definitions and payment terms.  For purposes of Section 409A, Mr. Avon’s right
to receive any installment payments under this Agreement will be treated as a
right to receive a series of separate payments and, accordingly, each
installment payment under this Agreement will at all times be considered a
separate and distinct payment.

 

16.Miscellaneous.  If any portion of this Agreement is declared void or
unenforceable for any reason, the unenforceable portion shall be deemed severed
from the remaining portions of this Agreement, which shall otherwise remain in
full force and effect.  The parties acknowledge that in executing this Agreement
they do not rely and have not relied upon any representation or statement not
set forth herein with regard to the subject matter, basis or effect of this
Agreement.  This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Maryland, without recourse to the choice of law
provisions thereof.  The parties further agree that any action to enforce this
Agreement shall be brought in a state or federal court of competent jurisdiction
within Maryland.

 

16.Facsimile/Electronic Signatures, Counterparts and Headings.    Facsimile and
electronic signatures shall have the same power and effect as original
signatures. This Agreement may be executed independently and separately (i.e. in
counterparts) by the respective parties. If executed in counterparts, each
counterpart shall be deemed to be an original, and said counterparts together
shall constitute one and the same Agreement.  The headings within this Agreement
have been included for the convenience of reference only and shall not affect
the meaning or interpretation of the terms herein or the Agreement as a whole.

 

WHEREFORE, the parties hereto, intending to be legally bound and by their
respective signatures below, acknowledge that there exist no other promises,
representations or agreements relating to this Agreement except as specifically
set forth herein, and that they knowingly and voluntarily enter into this
Agreement with a full understanding of its contents and having had



5

--------------------------------------------------------------------------------

 

 

sufficient time to consider the Agreement and, if the party chose to do so, to
consult with an attorney.

 

 

  /s/ Michael B. AvonDATE:  June 30, 2014

Michael B. Avon 

 

 

 

MILLENNIAL MEDIA, INC.

 

By:   /s/ Ho Shin DATE:  June 30, 2014

Ho Shin, General Counsel



6

--------------------------------------------------------------------------------